Citation Nr: 1412471	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran made an irrevocable election for educational assistance under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30), and, if so, the appropriate effective date thereof.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

FINDINGS OF FACT

1.  The record, including the electronic VA Form 22-1990 filed by the Veteran in March 2010, reflects she elected to receive education benefits under Chapter the Chapter 33 (Post-9/11 GI Bill) program in lieu of benefits under the Chapter 30 (MGIB) program effective September 1, 2010.

2.  The record reflects the Veteran was subsequently awarded Chapter 33 (Post-9/11 GI Bill) benefits prior to September 1, 2010, for education courses completed in the summer of 2010.  However, nothing in the record reflects she made an irrevocable election of Chapter 33 benefits prior to September 1, 2010.


CONCLUSION OF LAW

The criteria for a valid irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits in-lieu of MGIB (Chapter 30) education benefits are not met prior to September 1, 2010.  38 U.S.C.A. §§ 3301-3324, 5107 (West 2002); 38 C.F.R. §§ 3.102, 21.9520, 21.9550 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510.  

In this case, however, the benefit sought on appeal is allowed at least in part as the Board finds that an irrevocable election of Post-9/11 GI Bill education benefits in-lieu of MGIB education benefits was not made prior to September 1, 2010.  To the extent the Veteran is seeking a benefit beyond this determination, for the reasons detailed below, the Board finds the Veteran had no legal entitlement to MGIB benefits beginning September 1, 2010.  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of her claim, and she has in fact done so to include in her October 2010 Notice of Disagreement (NOD) and April 2011 Substantive Appeal.  She has indicated that no hearing is desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Initially, the Board notes that there is no dispute the Veteran satisfied the eligibility requirements for both Chapter 30 (MGIB) and Chapter 33 (Post-9/11 GI Bill) education benefits as she has received both.  The issue in this case is whether she made an irrevocable election for Chapter 33 benefits in lieu of Chapter 30 benefits, and, if so, the appropriate effective date for that election.

In this case, the Veteran submitted an electronic VA Form 22-1990 in March 2010 which she indicated that she was electing to receive Chapter 33 (Post-9/11 GI Bill) benefits in lieu of Chapter 30 benefits (MGIB), effective September 1, 2010.  Moreover, the Veteran does not dispute this fact.  Rather, she contends that it was her intention to exhaust his MGIB benefits prior to electing to receive her Chapter 33 benefits, and that she believed her Chapter 30 benefits were exhausted as of September 1, 2010.  She has also indicated that she wants the full 12 months of Chapter 33 benefits once the Chapter 30 benefits are done.  Similar remarks from the Veteran were included on the March 2010 electronic application.  

The Board also notes that correspondence dated in July 2010 indicates that the Veteran would receive Chapter 33 (Post-9/11 GI Bill) benefits for the September 1, 2010, to December 21, 2010, period; that as of December 21, 2010, she had 3 months and 0 days remaining of Chapter 33 benefits remaining; and that she would remain eligible for Chapter 33 benefits until July 29, 2017.  However, subsequent correspondence dated in August 2010 stated that her entitlement under Chapter 33 was exhausted on November 21, 2010, and that she could not be awarded benefits after this date.  Other evidence of record indicates she received Chapter 33 benefits in the summer of 2010.  In her NOD and Substantive Appeal, the Veteran contended that her school VA representative submitted her summer enrollment for Chapter 33 benefits instead of Chapter 30 (MGIB) prematurely prompting payment of Chapter 33 benefits prematurely; that her election of Chapter 33 benefits was back-dated.  Further, she indicated that she had relied upon her school VA representative, as well as VA's education customer service in selecting the September 1, 2010, effective date of her original application.  In her Substantive Appeal she contends that she subsequently learned this date was in error, and that she still had 27 days of Chapter 30 eligibility as of September 1, 2010.

The law provides that after a veteran has applied for basic educational assistance benefits under the provisions of the Post-9/11 GI Bill and met the minimum service requirements, he or she may make an irrevocable election to receive benefits under Post-9/11 GI Bill by relinquishing eligibility under the Montgomery GI Bill.  See 38 C.F.R. § 21.9520(c)(1).  

In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) have been met, as the record contains a fully completed electronic (online) application Form 22-1990.  Although this document does not contain an acknowledgement on the part of the Veteran reflecting awareness of the irrevocability criteria, the regulation does not explicitly impose this requirement on VA Form 22-1990. Indeed, the regulation does not specify that a completed VA Form 22-1990 must include a statement from the Veteran acknowledging that hers election for Post-9/11 GI Bill (Chapter 33) program in lieu of benefits under the MGIB (Chapter 30) program is irrevocable.  The regulation only requires that VA Form 22-1990 be properly completed for irrevocability to take effect.  In other words, acknowledgement by the Veteran that her election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits. 

The Veteran's March 2010 electronic application states that she did not desire to receive Chapter 33 (Post-9/11 GI Bill) benefits in lieu of Chapter 30 (MGIB) benefits, prior to September 1, 2010.  This is consistent with the effective date designated on this application as well as the Veteran's remarks.  Nothing in the record available for the Board's review reflects the Veteran submitted another VA Form 22-1990 designating an effective date earlier than September 1, 2010.  There is also no evidence of record that the Veteran submitted a transfer-of-entitlement designation under the Post-9/11 GI Bill to the Department of Defense, or that she otherwise submitted a statement indicating she elected Post-9/11 GI Bill benefits prior to September 1, 2010.  In fact, the March 2011 Statement of the Case (SOC) only refers to the March 2010 application which, as already noted, designated September 1, 2010, as the effective date of this election.

In view of the foregoing, the Board finds that a valid irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits in-lieu of MGIB (Chapter 30) education benefits are not met prior to September 1, 2010.  To this extent, the benefit sought on appeal is allowed.

The Board notes that the Veteran indicated in her Substantive Appeal that she desired to extend the effective date of her election of Chapter 33 (Post-9/11 GI Bill) benefits beyond September 1, 2010.  As noted above, she has consistently indicated that she wanted to exhaust her Chapter 30 (MGIB) benefits before receiving Chapter 33 benefits; that she relied upon the advice of VA representatives in selecting the September 1, 2010, effective date; and that she subsequently learned that she still had 27 days of Chapter 30 benefits available subsequent to September 1, 2010.

The Board is sympathetic to the Veteran's position and the contentions she has advanced in support of her claim.  However, even assuming, arguendo, the Veteran received poor advice from a VA employee, the Board is bound by the applicable law and regulations when determining entitlement to VA benefits.  The Board regrets that the Veteran may have been misinformed as to her potential eligibility.  Nevertheless, the Veteran made a valid irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits in-lieu of MGIB (Chapter 30) education benefits.  The Veteran's intent or lack of intent does not constitute a basis for the relief the Veteran seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.).  Unfortunately, there is no provision for benefits based on the Veteran's arguments that she relied on the information originally supplied to her detriment.

In view of the foregoing, the Board must find that the Veteran has no legal entitlement to MGIB (Chapter 30) benefits as of September 1, 2010, due to her irrevocable election of Post-9/11 GI Bill (Chapter 33) benefits as of that date.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board also observes that this action may not provide the Veteran with the benefit she is ultimately seeking on appeal, which is 12 months of Chapter 33 benefits.  As noted above, the Veteran stated in her Substantive Appeal that she ultimately learned that she still had 27 days of Chapter 30 benefits available subsequent to September 1, 2010.  The entitlement period for Chapter 33 benefits is limited by 38 C.F.R. § 21.9550(b)(1) which states that an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A., Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A., Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  A work product summary form completed in September 2010 indicates the Veteran only had 27 days of Chapter 33 benefits, and that she had used up such benefits as of October 11, 2010.  This action appears to be consistent with the Veteran's claims regarding the amount of Chapter 30 benefits she had remaining as of September 1, 2010.  Again, the Board regrets the extent the Veteran may have completed this action in reliance upon poor advice she received regarding her benefits.  The fact remains she made an irrevocable election of Chapter 33 benefits, and there is no basis in the law to make any change based upon purported misinformation.

Stated another way, the Veteran's arguments essentially constitute a theory of equitable relief.  Although the Board denies his claim as a matter of law as lacking legal merit, the Board is sympathetic to the claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

To the extent a valid irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits in-lieu of MGIB (Chapter 30) education benefits was not made prior to September 1, 2010, the benefit sought on appeal is granted.

To the extent the Veteran is seeking to receive MGIB (Chapter 30) benefits from September 1, 2010, the benefit sought on appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


